UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22106 Tortoise Power and Energy Infrastructure Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2009 Item 1. Schedule of Investments. Tortoise Power and Energy Infrastructure Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2009 Corporate Bonds - 41.9% (1) Principal Amount Fair Value Crude/Refined Products Pipelines - 2.1% (1) United States - 2.1% (1) Kinder Morgan Finance Co., 5.700%, 01/05/2016 $ $ Electric/Natural Gas Utility - 16.1% (1) United States - 16.1% (1) Ameren Corp., 8.875%, 05/15/2014 CMS Energy Corp., 8.750%, 06/15/2019 DTE Energy Co., 6.375%, 04/15/2033 NiSource Finance Corp., 10.750%, 03/15/2016 NRG Energy, Inc., 8.500%, 06/15/2019 NV Energy, Inc., 6.750%, 08/15/2017 Wisconsin Energy Corp., 6.250%, 05/15/2067 Natural Gas/Natural Gas Liquids Pipelines - 17.3% (1) United States - 17.3% (1) CenterPoint Energy, Inc., 6.500%, 05/01/2018 El Paso Corp., 12.000%, 12/12/2013 Southern Star Central Corp., 6.750%, 03/01/2016 Southern Star Central Gas Pipeline, 6.000%, 06/01/2016 (2) TransCanada Pipelines Limited, 6.350%, 05/15/2067 Williams Companies, Inc., 8.750%, 03/15/2032 Williams Companies, Inc., 7.625%, 07/15/2019 Natural Gas Gathering/Processing - 6.4% (1) United States - 6.4% (1) DCP Midstream LLC, 9.750%, 03/15/2019 (2) Targa Resources, Inc., 8.500%, 11/01/2013 Total Corporate Bonds (Cost $54,826,683) Master Limited Partnerships and Related Companies - 26.4% (1) Shares Crude/Refined Products Pipelines - 14.6% (1) United States - 14.6% (1) Buckeye Partners, L.P. Enbridge Energy Management, L.L.C. Holly Energy Partners, L.P. Kinder Morgan Management, LLC (3) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Natural Gas/Natural Gas Liquids Pipelines - 6.1% (1) United States - 6.1% (1) Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. Spectra Energy Partners, LP Williams Pipeline Partners L.P. Natural Gas Gathering/Processing - 4.0% (1) United States - 4.0% (1) Copano Energy, L.L.C. DCP Midstream Partners, LP Duncan Energy Partners L.P. MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP Propane Distribution - 1.7% (1) United States - 1.7% (1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $34,613,982) Short-Term Investments - 34.7% (1) United States Investment Companies - 34.7% (1) Wells Fargo Advantage Heritage Money Market Fund, 0.34% (4) Fidelity Institutional Government Portfolio - Class I, 0.19% (4) Total Short-Term Investments (Cost $45,199,541) Total Investments - 103.0% (1) (Cost $134,640,206) Other Assets and Liabilities - (3.0%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $6,605,396, which represents 5.1% of net assets. (3) Security distributions are paid-in-kind. (4) Rate indicated is the current yield as of August 31, 2009. Various inputs are used in determining the value of the Company’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. On April 9, 2009, the FASB issued FASB Staff Position (FSP) No. FAS 107-1 and APB 28-1, Interim Disclosures About Fair Value of Financial Instruments, which amends FASB Statement No. 107, Disclosures About Fair Value of Financial Instruments (“FSP 107-1”), to require disclosures about fair value of financial instruments for interim financial statements of publicly traded companies as well as in annual financial statements.FSP 107-1 also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods.FSP 107-1 is effective for interim reporting periods ending after June 15, 2009.
